DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s Response of April 27, 2021, hereinafter “Reply”, after Final Action of April 5, 2021.  In the Reply, claims 1, 8, and 15 have been amended; claims 4-5, 7, and 12 have been cancelled; and no claims have been added.  Claims 1-3, 6, 8-11, and 13-22 remain pending in the application. 

The Examiner's statement of reasons for allowance is as followed.
Claim 1 recites:
A method, comprising:
providing a shared non-volatile memory express over fabric (NVMeF)/remote direct memory access over converged ethernet (RoCE) space among designated client systems;
upon a first read operation for data from one of the client systems to a storage array, receiving metadata with a read response from the storage array, the read response including the data from the storage array, the metadata including a location of the data based on a drive number associated with a drive, an offset for the data on the drive, and a signature for the data;
performing, by the one of the client systems, a second read operation for the data to the storage array, the second read operation using the metadata to perform a direct non-volatile memory express over fabric (NVMeF) read from the storage array and bypassing a software stack of the storage array; and
upon receiving the data at the one of the client systems, using the signature from the metadata to perform validation on the data;
wherein each of the client systems in the shared NVMeF/RoCE space is provided with its own copy of the metadata that enables the client systems to perform the second read operation bypassing the software stack.

When considering claim 1 as a whole, the prior art of record does not teach the limitations:  A method, comprising:  providing a shared non-volatile memory express over fabric (NVMeF)/remote direct memory access over converged ethernet (RoCE) space among designated client systems; upon a first read operation for data from one of the client systems to a storage array, receiving metadata with a read response from the storage array, the read response including the data from the storage array, the metadata including a location of the data based on a drive number associated with a drive, an offset for the data on the drive, and a signature for the data; performing, by the one of the client systems, a second read operation for the data to the storage array, the second read operation using the metadata to perform a direct non-volatile memory express over fabric (NVMeF) read from the storage array and bypassing a software stack of the storage array; and upon receiving the data at the one of the client systems, using the signature from the metadata to perform validation on the data; wherein each of the client systems in the shared NVMeF/RoCE space is provided with its own copy of the metadata that enables the client systems to perform the second read operation bypassing the software stack.



Furthermore, when considering independent claims 8 and 15, the claims are allowable on substantially the same rationale as that in claim 1 above.

The corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.B.V./Examiner, Art Unit 2136    


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136